17-3466
    Vasquez-Ramos v. Barr


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 21st day of November, two thousand
    nineteen.

    PRESENT:
             REENA RAGGI,
             SUSAN L. CARNEY,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _____________________________________

    MARTHA LUZ VASQUEZ-RAMOS, JOHAN
    HASSEL DIAZ-VASQUEZ, JUSTIN
    GEOVANY DIAZ-VASQUEZ,
             Petitioners,

                     v.                                          17-3466
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:                   Hamdan Qudah, Esq., Paterson, NJ.

    FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
                                       Attorney General; Justin Markel,
                                       Senior Litigation Counsel; Andrew
                                       Oliveira, Trial Attorney, Office
                                       of Immigration Litigation, United
                                       States Department of Justice,
                                       Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Martha Luz Vasquez-Ramos, Johan Hassel Diaz-

Vasquez, Justin Geovany Diaz-Vasquez, natives and citizens of

Honduras, seek review of a September 25, 2017 decision of the

BIA affirming a March 20, 2017 decision of an Immigration

Judge (“IJ”) denying asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).              In re

Martha Luz Vasquez-Ramos, Johan Hassel Diaz-Vasquez, Justin

Geovany Diaz-Vasquez, No. A 206 885 839/840/841 (B.I.A. Sept.

25, 2017), aff’g No. A 206 885 839/840/841 (Immig. Ct.

Hartford Mar. 20, 2017).         We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

    We have reviewed the IJ’s decision as supplemented by

the BIA.     Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

2005).       The    applicable    standards   of   review   are    well

established.       See 8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder,

762 F.3d 191, 195 (2d Cir. 2014).             Vasquez-Ramos claimed

                                    2
asylum and withholding of removal based on her membership in

a particular social group, which she defined as Honduran

single mothers who are business owners in Campo Sol with

municipally issued business permits.           The agency did not err

in finding that this proposed social group was not socially

distinct, and that Vasquez-Ramos did not show that the harm

she suffered was on account of her membership in the proposed

group.

     To demonstrate her eligibility for asylum and withholding

of   removal,   Vasquez-Ramos     had    to    “establish     that   race,

religion, nationality, membership in a particular social

group, or political opinion was or w[ould] be at least one

central    reason      for”      her     persecution.           8 U.S.C.

§ 1158(b)(1)(B)(i); see also id. § 1231(b)(3)(A); Matter of

C-T-L-, 25 I. & N. Dec. 341, 347-48 (B.I.A. 2010).               For her

group to constitute a particular social group, it had to be:

“(1) composed    of   members    who    share    a   common    immutable

characteristic,       (2) defined       with     particularity,        and

(3) socially    distinct      within    the    society   in   question.”

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014);

see also Paloka, 762 F.3d at 196.         The agency did not err in
                                    3
finding   that    Vasquez-Ramos’s       proposed    social      group   of

Honduran single mothers who are business owners in Campo Sol

with municipally issued business permits was not cognizable.

      Vasquez-Ramos failed to demonstrate that her proposed

group was socially distinct in Honduran society.               The country

conditions   evidence     demonstrates     that    gang    extortion    is

common in Honduras and affects a large cross-section of the

population beyond women and business owners.              “When the harm

visited upon members of a group is attributable to the

incentives presented to ordinary criminals rather than to

persecution, the scales are tipped away from considering

those people a ‘particular social group’ within the meaning

of the [Immigration and Nationality Act].”                Ucelo-Gomez v.

Mukasey, 509 F.3d 70, 73 (2d Cir. 2007); see id. (upholding

BIA   determination       that   that     the   group     of     “affluent

Guatemalans”     failed    the   social     distinction        requirement

because it would not be recognized as a group at a greater

risk of crime, extortion, or robbery).

      Additionally, Vasquez-Ramos’s testimony reflected that

business owners bore the brunt of gang activity in her

hometown but that all residents suffered from gang violence.
                                   4
She testified further that the gang extorted other business

owners, including those outside her proposed group.    A fear

of “general crime conditions” is not a cognizable ground for

asylum.   Melgar de Torres v. Reno, 191 F.3d 307, 314 (2d Cir.

1999).    Vasquez-Ramos did not assert that the gang members

mentioned her status as a woman, single mother, business

owner, or municipal permitholder when they threatened her.

She provided no evidence that she was targeted because of

those characteristics.   See Matter of M-E-V-G-, 26 I. & N.

Dec. at 232 (“[A] ‘particular social group’ cannot be defined

exclusively by the claimed persecution, . . . it must be

‘recognizable’ as a discrete group by others in the society,

and . . . it must have well-defined boundaries.”).

    Vasquez-Ramos’s failure to establish either a cognizable

social group or that the characteristics of the proposed group

were a central reason for her past harm or fear of future

harm is dispositive of her claims for asylum and withholding

of removal. See 8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).

Because she has not challenged the denial of CAT relief either

before the BIA or in her briefing here, any challenge to that

determination is both unexhausted and waived.    See Karaj v.
                              5
Gonzales, 462 F.3d 113, 119 (2d Cir. 2006); Yueqing Zhang v.

Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe,
                              Clerk of Court




                               6